PER CURIAM.
The petitioner seeks the issuance of a writ of prohibition to prevent the trial court from considering a motion for attorney’s fees. The petitioner contends that since the amended final judgment did not reserve jurisdiction for the consideration of the fees motion, the trial court lost jurisdiction to consider and rule upon the motion. See Frisard v. Frisard, 468 So.2d 399 (Fla. 4th DCA 1985); Frumkes v. Frumkes, 328 So.2d 34 (Fla. 3d DCA 1976).
This case is factually distinguishable from those relied upon by the petitioner. Here, the attorney’s fees motion is strictly limited to payment for matters related to the rehearing. Since the attorney's fees motion was filed subsequent to the hearing on the rehearing motion, it could not have been ruled upon in the order addressed to the matters1 presented at the rehearing. Accordingly, the trial court has the jurisdiction to consider the motion for attorney’s fees dealing with postjudgment proceedings. We deny the petition.
HALL, A.C.J., and THREADGILL and PATTERSON, JJ., concur.